

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
Exhibit 10.29



 
ACXIOM CORPORATION
 


 
NON-QUALIFIED MATCHING CONTRIBUTION PLAN
 
(Restated and Amended Effective January 1, 2009)
 



 
 
 

--------------------------------------------------------------------------------

 

ACXIOM CORPORATION
NON-QUALIFIED MATCHING CONTRIBUTION PLAN
 
TABLE OF CONTENTS
 
ARTICLE 1
PURPOSE, DEFINITIONS AND CONSTRUCTION 
1

 
 
1.1
Purpose of the Plan 
1

 
 
1.2
Definitions 
1

 
 
1.3
Construction 
3

 
ARTICLE 2
ELIGIBILITY 
3

 
 
2.1
Eligibility Requirements 
3

 
 
2.2
Termination of Eligibility 
3

 
ARTICLE 3
CONTRIBUTIONS TO THE PLAN 
3

 
 
3.1
Participant Contributions 
3

 
 
3.2
Employer Discretionary Contributions 
3

 
 
3.3
Employer Matching Contributions 
3

 
 
3.4
Establishing of Account 
4

 
ARTICLE 4
ALLOCATION AND INVESTMENT 
4

 
 
4.1
Allocation 
4

 
 
4.2
Establishment of Trust 
4

 
 
4.3
Allocation of Investment Earnings 
4

 
ARTICLE 5
DETERMINATION OF PAYMENT OF ACCOUNT 
5

 
 
5.1
Vesting of Account 
5

 
 
5.2
Determination of Account 
5

 
 
5.3
Timing of Payment 
5

 
 
5.4
Unforeseeable Emergency 
6

 
 
5.5
In-Service Distribution 
6

 
 
5.6
Payment Election 
6

 
 
5.7
Distribution Delay for Specified Employees 
8

 
 
5.8
Beneficiaries 
8

 
ARTICLE 6
MISCELLANEOUS 
8

 
 
6.1
Administration of the Plan 
8

 
 
6.2
Claims 
8

 
 
6.3
Amendment of the Plan 
10

 
 
6.4
Termination of the Plan 
11

 
 
6.5
Withholding 
11

 
 
 

--------------------------------------------------------------------------------

 
 
6.6
Domestic Relations Order 
11

 
 
6.7
Notices to Participants 
11

 
 
6.8
Non-Alienation 
12

 
 
6.9
Arbitration 
12

 
 
6.10
Law Governing 
12

 
 
6.11
Validity 
12

 
 
6.12
Status of Participants 
12

 
 
6.13
Effect on Successors in Interest 
12

 



 
 
ii 

--------------------------------------------------------------------------------

 

ARTICLE 1                      
 


 
PURPOSE, DEFINITIONS AND CONSTRUCTION
 
1.1 Purpose of the Plan
 
This Plan is established by the Employer to provide certain select management or
highly compensated employees a matching contribution of a percentage of their
Compensation deferred under the Acxiom Corporation Non-Qualified Deferral
Plan.  This Plan is not intended to, and does not, qualify under Sections 401(a)
and 501(a) of the Internal Revenue Code of 1986, as amended, and is designed to
be a “top hat” plan under Section 201(2) of the Employee Retirement Income
Security Act of 1974.
 
1.2 Definitions
 
The following terms, when found in the Plan, shall have the meanings set forth
below:
 
(a)  
Account:  All amounts credited under the terms of the Plan to a Participant, the
rights to which are determined under the Plan.

 
(b)  
Account Balance:  At any time, the total of all amounts credited under the terms
of the Plan to a Participant, the rights to which are determined under the Plan.

 
(c)  
Beneficiary:  The individual(s) and/or trust(s) entitled to receive benefits
under the Plan upon the death of a Participant.

 
(d)  
Code:  The Internal Revenue Code of 1986, as it may be amended from time to
time, including any successor.

 
(e)  
Compensation:  The total cash remuneration paid by the Employer during each Plan
Year, as reported on Form W-2 or its subsequent equivalent, including bonuses,
fees, commissions, amounts deferred under Code Sections 401(k) and 125, and
amounts deferred under any other non-qualified program of salary
reduction.  Compensation hereunder shall not be subject to any limitations
applicable to tax qualified plans, such as pursuant to Code Section 401(a)(17)
or 415.

 
(f)  
Disability:  A physical or mental condition of a Participant resulting from
bodily injury, disease or mental disorder which renders him incapable of
continuing his usual and customary employment with the Employer.  The
determination of Disability shall be made by a licensed physician chosen by the
Employer.

 
(g)  
Effective Date:  The original effective date was December 1, 1995.  This amended
and restated plan is effective January 1, 2009.

 
(h)  
Eligible Employee:  A person employed by the Employer or by any member of a
“controlled group” (as defined in Code Section 414(b)) or any entity under
“common control” (as defined in Code Section 414(c)) who is a participant in the
Non-Qualified Deferral Plan.

 
 
 

--------------------------------------------------------------------------------

 
(i)  
Employer:  Acxiom Corporation, a corporation organized and existing under the
laws of the State of Delaware, and any successor or successors.

 
(j)  
Non-Qualified Deferral Plan:  The Acxiom Corporation Non-Qualified Deferral
Plan.

 
(k)  
Participant:  An Eligible Employee who has met the requirements of Section 2.1
hereof, and whose participation has not been terminated.

 
(l)  
Plan:  The Acxiom Corporation Non-Qualified Matching Contribution Plan, as set
forth herein, and as it may be amended from time to time.

 
(m)  
Plan Year:  The twelve month period beginning on January 1 and ending on
December 31 of each year.

 
(n)  
Retirement Savings Plan:  The Acxiom Corporation Retirement Savings Plan.

 
(o)  
Salary Reduction Contributions:  The amount the Employer contributes to the
Non-Qualified Deferral Plan which represents a Participant’s elective deferral
of compensation under that plan.

 
(p)  
Service:  The period of a Participant’s employment considered in the calculation
of the vested amount of his benefits.  A Participant’s Service shall be
determined in twelve (12) month periods, commencing with the twelve (12) month
period that begins on his date of hire with the Employer, and thereafter based
on Plan Years, including the Plan Year within which falls his date of
hire.  During such twelve (12) month periods, a Year of Service will be granted
if the Participant completes at least one thousand (1,000) Hours of Service.  An
Hour of Service is each hour for which the Participant is paid by virtue of his
employment with the Employer, including hours paid but not worked (other than
hours for which payment is made or due under any plan maintained solely for the
purpose of complying with applicable worker’s compensation, unemployment
compensation or disability insurance laws), and including hours completed prior
to the date he actually becomes a Participant hereunder.

 
(q)  
Specified Employee:  Any employee or former employee (including any deceased
employee) who, as of the date of such person’s termination of employment from
the Employer, was an officer having annual compensation greater than the
adjusted limit specified in Code Section 416(i) ($160,000 for 2009), a
five-percent owner of the Employer or a one-percent owner of the Employer having
annual compensation of more than $150,000.  No more than 50 employees shall be
treated as officers.  For this purpose, annual compensation means compensation
within the meaning of Section 415(c)(3) of the Code.  The determination of who
is a Specified Employee will be made in accordance with Code Sections 416(i) and
409A, including regulations and guidance issued thereunder.

 
(r)  
Trust:  The irrevocable trust agreement executed by the Employer in connection
with this Plan which shall hold the amounts contributed to this Plan, and which
shall provide that its assets shall be subject to the claims of the Employer’s
creditors.

 
 
2

--------------------------------------------------------------------------------

 
1.3 Construction
 
The masculine gender, where appearing in the Plan, shall be deemed to include
the feminine gender, and the singular may indicate the plural, unless the
context clearly indicates the contrary.  The words “hereof,” “herein,”
“hereunder” and other similar compounds of the word “here” shall, unless
otherwise specifically stated, mean and refer to the entire Plan, not to any
particular provision or Section.  Article and Section headings are included for
convenience of reference and are not intended to add to, or subtract from, the
terms of the Plan.
 
ARTICLE 2                      
 


 
ELIGIBILITY
 
2.1 Eligibility Requirements
 
An Employee will automatically become a Participant hereunder as of the date he
becomes an Eligible Employee.
 
2.2 Termination of Eligibility
 
A Participant will become ineligible to continue to participate in the Plan when
he is no longer an Eligible Employee or on his termination of employment from
the Employer.
 
ARTICLE 3                      
 


 
CONTRIBUTIONS TO THE PLAN
 
3.1 Participant Contributions
 
Participant contributions are not permitted hereunder.
 
3.2 Employer Discretionary Contributions
 
The Employer may make an Employer Discretionary Contribution each Plan Year
equal to a percentage of each Participant’s Compensation as determined by the
Board of Directors of the Employer each Plan Year.  The determination as to
whether an Employer Discretionary Contribution will be made is in the sole
discretion of the Board of Directors of the Employer, determined on an annual
basis; provided, however, the Employer will not make an Employer Discretionary
Contribution to the Plan under this Section 3.2 unless the Employer makes a
substantially similar non-elective contribution to the Retirement Savings Plan.
 
3.3 Employer Matching Contributions
 
In each Plan Year, when a Participant’s Deferred Compensation (as defined in the
Retirement Savings Plan) is limited under the Retirement Savings Plan by reason
of Code Section 401(a)(17), 402(g) or 415, the Employer will make matching
contributions for each payroll period to a Participant’s Account under this Plan
equal to:
 
 
(a)
50% of the Participant’s Salary Reduction Contributions withheld under the
Non-Qualified Deferral Plan plus the Participant’s Deferred Compensation
withheld under the Retirement Savings Plan for such payroll period, which total
shall not exceed six percent (6%) of the Participant’s total Compensation for
the payroll period, minus

 
 
3

--------------------------------------------------------------------------------

 
 
(b)
the matching contribution allocated to the Participant’s account under the
Retirement Savings Plan on account of the amounts deferred under subsection (a).

 
The Employer may elect to make a contribution under this Section 3.3 in Employer
stock; provided, however, a contribution in stock to a Participant may not
exceed 25% of his cash Compensation.
 
3.4 Establishing of Account
 
Each Participant herein shall have maintained in his name a bookkeeping Account,
to which shall be credited his contributions and certain Employer contributions
made to the Plan made prior to January 1, 2006, as well as contributions made on
his behalf under the terms of the current Plan.  A Participant’s Account shall
reflect his share of such contributions, including his allocable share of any
gains and losses pursuant to Section 4.3 hereof.
 
ARTICLE 4                      
 


 
ALLOCATION AND INVESTMENT
 
4.1 Allocation
 
Any contribution made pursuant to Section 3.2 or 3.3 hereof shall be allocated
to each Participant who is an Eligible Employee.  Notwithstanding anything
herein to the contrary, Participants who terminate employment for any reason
during the Plan Year shall share in any contributions made by the Employer
pursuant to Section 3.2 or 3.3 for the year of termination.
 
4.2 Establishment of Trust
 
The Employer shall establish the Trust with regard to the Accounts hereunder,
designed to be an irrevocable grantor trust under Code Section 671.
 
4.3 Allocation of Investment Earnings
 
Assets contributed to the Trust shall be invested in the sole discretion of the
trustee of the Trust and Participants shall have no right to direct the
investment of assets in the Trust or in the Account.
 
However, Accounts shall be credited with earnings (or losses) (the “Deemed
Earnings”) equal to the amount that would have been earned (or lost) had the
Accounts been invested in the investments as selected by the Participants from a
menu of investment options reasonably equivalent to the investments available
under the Retirement Savings Plan.  The Participants shall notify the Employer
via such telephonic or other form of notification as shall be determined by the
Employer as to how the Participants would invest the Accounts if Participants
could direct the investments.  If no such deemed investments are selected by the
Participants, the Deemed Earnings shall be determined as if the Accounts were
invested in the default investment vehicle under the Retirement Savings Plan.
 
 
4

--------------------------------------------------------------------------------

 
ARTICLE 5                      
 


 
DETERMINATION OF PAYMENT OF ACCOUNT
 
5.1 Vesting of Account
 
A Participant is 100% vested in his salary reduction contributions to the Plan
prior to January 1, 2006 and deemed earnings thereon.  For all other amounts, a
Participant shall become vested in his Account in accordance with the following
schedule:
 
Years of Service
With the Employer
Vested Percentage
1
0%
2
20%
3
40%
4
60%
5
80%
6
100%

 
Notwithstanding the foregoing, a Participant’s Account shall become one hundred
percent (100%) vested and non-forfeitable in accordance with the following:
 
 
(a)
Upon the termination of employment of the Participant on or after the first day
of the month coincident with or next following the date on which the Participant
attains age 65;

 
 
(b)
Upon a determination of Disability in accordance with Section 1.2(f) hereof
while the Participant is employed by the Employer; or

 
 
(c)
Upon the Participant’s death while the Participant is employed by the Employer.

 
5.2 Determination of Account
 
As of the date of a Participant’s termination of employment with the Employer
(including termination due to any of the events specified under Section 5.1
hereof), his vested Account Balance shall be determined in accordance with the
provisions of Section 5.1 above.  Thereafter, as of the last day of the Plan
Year coincident with or next following his termination of employment, the
non-vested portion of his Account shall be forfeited.  Such forfeited amount
shall be used to reduce the contribution of the Employer hereunder for the Plan
Year in which such forfeitures occur.
 
5.3 Timing of Payment
 
Unless a Participant receives an earlier distribution under Section 5.4 or
Section 5.5, payment of a Participant’s Account Balance will first be made to a
Participant or Beneficiary after any of the following events as elected by the
Participant in accordance with Section 5.6:
 
 
(a)
Termination of Employment.  A Participant is entitled to payment of his vested
Account Balance following the termination of his employment status with the
Employer.  The amount payable will be paid in the form elected by the
Participant under Section 5.6.  Payment shall be made based on the Participant’s
Account Balance as of the fifteenth day of the first full month following the
month of the Participant’s termination.  Payment on account of termination of
employment will be made or begin within 90 days of the termination of
employment.



 
5

--------------------------------------------------------------------------------

 
 
(b)
Fixed Time.  Effective for amounts that accrue and become earned and vested on
or after January 1, 2005, a Participant may receive payment of benefits under
the Plan for a Plan Year during the year and in the form specified by the
Participant in his election under Section 5.6.  Fixed time distributions will be
made on January 31 of the year elected by the Participant based on the
Participant’s Account Balance as of the 15th day of such January.

 
Notwithstanding the foregoing, the Employer reserves the right to decide the
date used to value a Participant’s Account for distribution, which date may
precede or follow the event giving rise to a distribution.
 
The Employer may delay a distribution for any reason permitted by Code Section
409A and the regulations thereunder.
 
5.4 Unforeseeable Emergency
 
If the Employer, in its discretion, determines that the Participant has a severe
financial hardship caused by an unforeseeable emergency beyond the Participant’s
control, the Participant may receive a distribution.  The payment is limited to
the amount reasonably necessary to meet the unforeseeable
emergency.  Unforeseeable emergency shall mean severe financial hardship to the
Participant resulting from a illness or accident of the Participant or the
Participant’s spouse, beneficiary, or of a dependent (as defined in Code Section
152(a)), loss of the Participant’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant.  A distribution on account of
unforeseeable emergency may not be made to the extent such emergency is or may
be relieved through reimbursement or compensation from insurance or otherwise or
by liquidation of the Participant’s assets, to the extent the liquidation of
such assets would not cause severe financial hardship.


5.5 In-Service Distribution
 
Notwithstanding the restrictions of Section 5.3 or Section 5.6, a Participant
may petition the Employer and request, through submission of an executed
document approved by the Employer, to receive distribution of the Participant’s
Account derived from Participant contributions, plus Deemed Earnings thereon,
without regard to (i) whether payment of benefits under the Plan is due or
(ii) whether a severe financial hardship has occurred.  Any distribution so
requested will be made only if the Participant’s request is approved by the
Employer and is subject to (i) forfeiture of ten percent (10%) of the amount of
the Participant’s Account distributed and (ii) suspension of the Participant’s
participation in the Plan for the balance of the Plan Year in which the
distribution is requested as well as the subsequent Plan Year.  This in-service
distribution option will apply only with respect to amounts credited under the
Plan that accrued and became vested and earned on or before December 31, 2004.


5.6 Payment Election
 
 
(a)
Distribution Elections.  Except as provided in Section 5.6(b), distribution of
the balance credited to a Participant’s Account (to the extent vested) shall be
made based upon the Participant’s distribution election in accordance with
Section 5.6(c) in one of the following forms as elected by the Participant:

 
 
6

--------------------------------------------------------------------------------

 
 
(i)
a lump sum payment comprising a complete distribution of the vested balance
credited to the Participant’s Account;

 
(ii)           annual installment payments over a 2-year, 3-year, 5-year,
10-year or 20-year period.
 
In the absence of a valid distribution election, payment of a Participant’s
vested Account will be made in a lump sum form upon termination of employment.
 
 
(b)
Grandfathered Elections.  With respect to amounts credited under the Plan that
accrued and became vested and earned prior to January 1, 2005, a Participant or
Beneficiary entitled to payment will receive, based on the Participant’s
irrevocable election made prior to each Plan Year, a single lump sum payment in
cash, equal annual installment payments over a period of years elected by the
Participant and/or an equivalent annuity.  If an annuity is elected, it shall be
purchased from a commercial insurer, based upon the single lump sum that would
otherwise be paid, net of all costs of acquiring the annuity, in a form as
available from such insurer, and based on the applicable market rates at that
time.

 
 
Via written election not to become effective until the end of the Plan Year
following the Plan Year in which the election is made, the Participant may
change his election of the form of payment if the Participant has not terminated
his employment and if the payments under the Plan are not due and ascertainable
in amount as of the date of the election.  Notwithstanding the foregoing, an
election executed by a Participant prior to his termination of employment may
become effective after his termination of employment, in which case any
distribution required to be made prior to the effective date of the new election
will be made consistent with the original election and the changed election will
apply to any portion of the Participant’s Account not distributed under the
original election consistent with the changed election.

 
 
(c)
Non-Grandfathered Elections.  With respect to amounts credited under the Plan
that accrue and become vested and earned after December 31, 2004, a Participant
must elect the time of distribution pursuant to Section 5.3 and the form of
distribution pursuant to Section 5.6(a), of his benefits for a particular Plan
Year prior to the first day of that Plan Year, or within thirty (30) days of his
initial entry into the Plan, if later.  All such elections shall remain in
effect for all future Plan Years in which the Participant remains an Eligible
Employee; however, the Participant may amend his election effective as of the
first day of any subsequent Plan Year if the Participant executes such amendment
prior to the first day of such Plan Year.

 
 
(d)
Change in Elections. Notwithstanding the foregoing, a Participant may alter the
time or form of an election, but the change will not take effect until twelve
(12) months after the date of the new election and the payment with respect to
the changed election must be deferred for five years from the date such payment
would otherwise have been first paid.  Further, in the case of distributions
under Section 5.3(b), the change must be made at least 12 months prior to the
first day of the payment.

 
 
7

--------------------------------------------------------------------------------

 
(e)           Distribution in the Form of Stock.  A Participant may elect to
receive distribution of the Participant’s Account derived from the matching
contribution account, plus Deemed Earnings thereon, in the form of Acxiom stock
rather than cash.
 
5.7  
Distribution Delay for Specified Employees

 
To the extent a Participant is a Specified Employee, with respect to amounts
credited under the Plan that accrue and become vested and earned after December
31, 2004, any distribution from the Plan on account of termination will not be
made until the date which is six months after the date of the Specified
Employee’s separation from service with the Employer or, if earlier, the date of
the Specified Employee’s death.  To the extent a Specified Employee has chosen
to receive distributions in installments, the first installment shall be paid on
the first business day after expiration of the six-month period, with all
successive installments paid according to the times set forth in Section 5.3.
 
5.8 Beneficiaries
 
Each Participant will designate a Beneficiary to receive any amounts
distributable hereunder at the time of the Participant’s death on such forms as
the Employer may require.  In the absence of an effective beneficiary
designation as to all or a part of the Participant’s interest in the Plan, such
amount will be distributed to the beneficiary (or beneficiaries) to whom the
Participant’s benefits under the Retirement Savings Plan are payable (regardless
of whether the Participant made an election thereunder) and in the same
percentages, if applicable.
 
ARTICLE 6                      
 


 
MISCELLANEOUS
 
6.1 Administration of the Plan
 
The Plan shall be administered by the Employer.  The books and records of the
Plan shall be maintained by the Employer at its expense, and no member of the
Board of Directors of the Employer, or any employee of the Employer acting on
its behalf, shall be liable to any person for any action taken or omitted in
connection with the administration of the Plan, unless attributable to his own
fraud or willful misconduct.  The Employer in its capacity as administrator
shall have full discretion to determine eligibility for an amount and method of
payment of benefits and to construe any ambiguous or unclear provisions to the
Plan and all such decisions of the Employer shall be enforced unless the
decision is arbitrary or capricious.
 
6.2  
Claims

 
A claim for benefits under the Plan shall be made in writing by the Participant
or, if applicable, the Participant’s Beneficiary, executor or administrator, or
authorized representative (collectively, the “Claimant”) to the Employer within
60 days of the event by which the Claimant claims he is entitled to receive
benefits under the Plan.
 
(a)           Claims Denials; Claims Appeals.
 
 
(i)
In general.  In any case in which a claim for Plan benefits of Claimant is
denied or modified, the Employer will notify such person of its decision in
writing.  Such notification will contain (a) specific reasons for the denial;
(b) specific reference to pertinent plan provisions; (c) a description of any
additional material or information necessary for such person to perfect such
claim and an explanation of why such material or information is necessary; and
(d) information as to the Plan’s claim review procedure.  Such notification will
be given within 90 days after the claim is received by the Employer (or within
180 days if special circumstances require an extension of time for processing
the claim and if written notice of such extension and circumstances is given to
such person within the initial 90-day period).  If such notification is not
given within such period, the claim will be considered denied as of the last day
of such period and such person may request a review of his claim.

 
 
8

--------------------------------------------------------------------------------

 
 
(ii)
Appeals.  Within 60 days after the date on which Claimant receives a written
notice of a denied claim (or, if applicable, within 60 days after the date on
which denial is considered to have occurred) such person (or his duly authorized
representative) may (a) file a written request with the Employer for a review of
his denied claim and of pertinent documents and (b) submit written issues and
comments to the Employer.  The Employer will notify Claimant of its decision in
writing.  Such notification will be written in a manner calculated to be
understood by the Claimant and will contain specific reasons for the decision as
well as specific references to pertinent Plan provisions.  The decision on
review will be made within 60 days after the request for review is received by
the Employer (or within 120 days if special circumstances, such as an election
by the Employer to hold a hearing, require an extension of time for processing
the request, and if written notice of such extension and circumstances is given
to such person within the initial 60-day period).  If the decision on review is
not made within such period, the claim will be considered denied.

 
 
(b)
Disability Claims.  If a claim for benefit is based on the Participant’s
Disability, the claim will be processed as specified in Section 6.2(a), except
that the following additional rules shall apply:

 
 
(i)
Notice of Decision.  The Employer will notify the Claimant of his decision
within 45 days of receipt of the claim.  The 45-day period may be extended for
an additional 30 days if the extension is necessary due to matters beyond the
Employer’s control, and the Employer notifies the Claimant prior to the
expiration of the initial 45-day period of the circumstances requiring the
extension and the date by which the Employer expects to render a decision.  The
30-day extension period can be extended for a second period of 30 days due to
matters beyond the Employer’s control, provided the Employer again notifies the
Claimant prior to the expiration of the first extension period in the same
manner as the first extension.  If the Claimant is asked to provide additional
information so that the claim can be processed, the Claimant will have 45 days
to provide the additional information.  In the case of an adverse determination
with respect to a claim, if an internal rule, guideline, protocol or other
similar criterion was relied upon in making the decision the Employer will
notify the Claimant of such reliance and that a copy of such rule, guideline,
protocol or other criterion will be provided free of charge to the Claimant upon
written request.

 
 
9

--------------------------------------------------------------------------------

 
 
(ii)
Review Procedures.  A Claimant will have 180 days following the receipt of an
adverse determination involving a Disability benefit to request a review of the
determination.  If a review of the adverse decision is requested, the following
shall apply:

 
 
(A)
No deference will be given to the initial decision and the review will be
conducted by an appropriate individual who is neither the individual who made
the initial decision nor a subordinate of that individual.

 
 
(B)
If the initial decision was based in whole or in part on a medical judgment, the
appropriate individual will consult with a health care professional who has the
appropriate training and experience in the field of medicine involved in the
medical judgment.

 
 
(C)
The Employer will provide to the Claimant the identity of the medical or
vocational experts whose advice was obtained on behalf of the Plan in connection
with the adverse determination, without regard to whether the advice was relied
on in making the determination.

 
 
(D)
Any health care professional engaged for purposes of reviewing the initial
decision will be an individual who is neither an individual who was consulted in
connection with the initial decision, nor a subordinate of that individual.

 
 
(E)
The Employer shall notify the Claimant of his decision on review within 45 days
after the request for review is received, or within 90 days if special
circumstances require an extension of time, the Claimant is given written notice
of the extension with the first 45-day period, and the notice describes the
special circumstances and indicates the date a decision is expected to be made.

 
Compliance with the claims review procedures set forth in this Section shall be
a condition precedent to the filing of a lawsuit by a Participant or his
Beneficiary or any person claiming through a Participant or Beneficiary in
connection with a Plan benefit, and a failure to timely exhaust the
administrative remedies set forth herein shall bar any such proceeding in
federal or state court.
 
6.3 Amendment of the Plan
 
The Plan may be amended, in whole or in part, from time-to-time, by formal
action of the Employer’s Board of Directors, or a properly authorized committee
of the Board, and executed by an officer authorized to act on behalf of the
Employer with no further consent of any party.
 
 
10

--------------------------------------------------------------------------------

 
6.4 Termination of the Plan
 
The Plan may be terminated, at any time, by action of the Board of Directors of
the Employer, without the consent of any other party.  The termination of this
Plan shall not result in the granting of any additional rights to any
Participant, such as, accelerated distributions and, to the extent not funded,
full vesting of his Account, except as already provided under the terms of
Section 5.1 hereof.  Notwithstanding the foregoing, the Employer may elect to
terminate the Plan and make accelerated distributions in accordance with the
following:
 
(a)  
Corporate Dissolution or Bankruptcy.  If termination of the Plan is due to
corporate dissolution or bankruptcy, the Employer may make an accelerated
payment as allowed under Section 409A of the Code upon the later of the calendar
year the Plan terminates, or the first calendar year in which payment is
administratively practicable;

 
(b)  
Change in Control.  If termination of the Plan is due to a change in control, as
defined by Code Section 409A and the guidance thereunder, the Employer may make
distributions during the period beginning 30 days prior to and ending 12 months
following the change in control event; or

 
(c)  
Termination in the Ordinary Course.  If the Employer terminates the Plan along
with all other programs that would be aggregated with the Plan as provided in
Code Section 409A and the guidance thereunder, and this termination is not
proximate to a downturn in the financial health of the Employer, the Employer
may make distributions no earlier than 12 months after and no later than 24
months after the termination of the Plan.  Under this scenario, the Employer
shall not adopt a new plan that would be aggregated with the Plan within three
years after the termination.

 
6.5 Withholding
 
The Employer may withhold federal, state and local employment and income taxes
on distributions as required by law.
 
6.6 Domestic Relations Order
 
In the event the Employer receives a domestic relations order from a potential
alternate payee, the Employer will notify the Participant whose benefit is the
subject of such order.  The Employer will, within a reasonable period of time,
determine whether the order is a Qualified Domestic Relations Order under Code
Section 414(p) (a “QDRO”) and will notify the Participant of its
determination.  No payment will be made to an alternate payee until the Employer
(or a court of competent jurisdiction reversing an initial adverse determination
by the Employer) determines that the order is a QDRO.  Payment will be made to
an alternate payee in accordance with the QDRO, as soon as reasonably possible
after the QDRO determination is made, without regard to whether the
distribution, if made to a Participant at the time specified in the QDRO, would
be permitted under the terms of the Plan.
 
6.7 Notices to Participants
 
From time-to-time, the Employer shall provide a Participant with an accounting
of the value of his Account no less than the frequency provided under the
Retirement Savings Plan.  Further, a Participant will be provided written notice
of any amendment of the Plan that affects his rights herein, and of the
termination of the Plan.
 
 
11

--------------------------------------------------------------------------------

 
 
6.8 Non-Alienation
 
To the extent permitted by law, the right of any Participant or Beneficiary in
any Account Balance hereunder shall not be subject to any manner to attachment
or other legal process for the debts of such Participant or Beneficiary, and any
such Account Balance shall not be subject to anticipation, alienation, sale,
transfer, assignment or encumbrance.
 
6.9 Arbitration
 
Any dispute or controversy arising under or in connection with this Plan shall
be settled exclusively by arbitration in Faulkner County, Arkansas, in
accordance with the rules of the American Arbitration Association then in
effect.  Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.  Each party shall bear his or its own costs of arbitration, but if
the Employee is the prevailing party in such arbitration, he shall be entitled
to recover from Acxiom Corporation as party of any award entered his reasonable
expenses for attorneys’ fees and disbursements.
 
6.10 Law Governing
 
This Plan shall be governed by and construed in accordance with the laws of the
State of Arkansas without giving effect to any principle of conflict-of-laws
that would require the application of the law of any other jurisdiction.
 
6.11 Validity
 
The invalidity or unenforceability of any provision or provisions of this Plan
shall not affect the validity or enforceability of any other provision of this
Plan, which shall remain in full force and effect.
 
6.12 Status of Participants
 
Participants have the status of general unsecured creditors of the Employer with
respect to their rights under this Plan.  This Plan constitutes a mere unsecured
promise by the Employer to pay benefits in the future.  It is the intention of
the parties that the Plan be unfunded for tax purposes and for Title I of ERISA.
 
6.13 Effect on Successors in Interest
 
This Plan shall inure to the benefit of and be binding upon the heirs,
administrators, executors and successors of each of the parties thereto.
 
IN WITNESS WHEREOF, and as conclusive evidence of the adoption of the foregoing
instrument comprising the Acxiom Corporation Non-Qualified Matching Contribution
Plan, Acxiom Corporation, as the Employer, has caused its seal to be affixed
hereto and these presents to be duly executed in its name and behalf by its
proper officers thereunto authorized this 10th day of December, 2008.
 
 
 

 ATTEST:        ACXIOM CORPORATION    /s/ Catherine L. Hughes     /s/ Cindy K.
Childers, SVP - HR  
 Secretary   Catherine L. Hughes
 
     Name and Title    Cindy K. Childers, SVP - HR
         

 
                                                                  


                                                                  
12
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
